Exhibit 99.1 TD Bank Financial Group Comments on Expected Impact of TD Ameritrade Holding Corp.'s Second Quarter Earnings Toronto, April 21, 2009 - TD Bank Financial Group announced today that it expects TD Ameritrade's second quarter earnings to translate into a contribution of CDN$48 million to second quarter net income for its Wealth Management segment. TD Bank Financial Group will release its second quarter financial results and webcast its quarterly earnings conference call live on the internet on May 28, 2009. Conference call and webcast details will be announced closer to that date. About TD Bank Financial Group The Toronto-Dominion Bank and its subsidiaries are collectively known as TD Bank Financial Group. TD Bank Financial Group is the sixth largest bank in North America by branches and serves approximately 17 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, including TD Canada Trust and TD Insurance; Wealth Management, including TD Waterhouse and an investment in TD Ameritrade; U.S.
